t c memo united_states tax_court ray c and bernadette b baas ’ petitioners v commissioner of internal revenue respondent docket no filed date ray c baas pro_se kathleen o lier for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax at issue is whether petitioners are liable for the percent additional tax under sec_72 on an early distribution from petitioner bernadette b baas did not appear or in any way participate in these proceedings with regard to her this case will be dismissed for failure to prosecute see rule b tax_court rules_of_practice and procedure the decision when entered will be in the same amount as that determined by the court against petitioner ray c baas an individual_retirement_account ira of petitioner ray c baas petitioner petitioners resided in metairie louisiana at the time the petition was filed the applicable facts may be summarized as follows petitioner maintained an ira with jackson national life_insurance co petitioner was indebted to his former wife for alimony and child_support arrearages of dollar_figure in date the domestic relations court held petitioner in contempt and ordered that he be incarcerated for days suspending the period of incarceration if petitioner paid dollar_figure petitioner did not pay the dollar_figure but the day of reckoning eventually came on date another hearing was held and petitioner was immediately incarcerated for contempt while incarcerated petitioner had a revelation and decided that his condition had to improve in order to satisfy the dollar_figure child_support and alimony arrearages petitioner withdrew dollar_figure from his ira and satisfied the court order petitioners reported the dollar_figure distribution on their joint federal_income_tax return they however did not pay the unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the facts are not in dispute and the issue is primarily one of law sec_7491 concerning burden_of_proof has no bearing on this issue all amounts are rounded to the nearest dollar - - additional tax imposed by sec_72 respondent determined that the additional tax was due and the dispute is now before this court sec_72 provides that if any taxpayer receives any amount from a gualified retirement_plan as defined in sec_4974 the taxpayer’s tax shall be increased by an amount egual to percent of the portion of such amount which is includible in gross_income sec_72 provides certain exceptions to this additional tax none of which petitioner concedes are applicable here it also is not contested that petitioner’s ira meets the definition of qualified_retirement_plans within the meaning of sec_72 petitioner relies on 89_tc_287 for the proposition that the sec_72 additional tax is inapplicable to the distribution here in larotonda respondent levied on a taxpayer’s ira forcing an early distribution the court held that the taxpayer was not liable for the sec_72 additional tax unlike the situation in larotonda however there was no levy by respondent in this case similarly in murillo v commissioner tcmemo_1998_13 affd without published opinion 166_f3d_1201 2d cir also cited by petitioner the taxpayer was indicted on charges of violating federal currency transaction reporting laws as part of the taxpayer’s plea agreement all funds on deposit in several q4e- accounts were forfeited to the federal government including funds in an ira this court determined that the taxpayer was not liable for the sec_72 additional tax on those distributions because they were outside the class of early distributions congress intended to discourage by enacting sec_72 like larotonda v commissioner supra murillo involved a surrender of funds held in an ira to the federal government and this court recognized a very limited exception to the provisions of sec_72 while there was a compulsion to withdraw funds in larotonda murillo and in this case compulsion is not the sole determinative factor and we decline to extend the rationale of those cases to the situation here rather this case is analogous to czepiel v commissioner tcmemo_1999_289 affd by order lst cir date in that case as here the taxpayer was incarcerated for failure to pay his former spouse a pecuniary division of marital property the taxpayer withdrew funds from an ira to satisfy the judgment we held that under those facts the taxpayer was subject_to the additional tax under sec_72 and distinguished larotonda and murillo on the ground that the ira_distributions in czepiel were not made without any active_participation by the taxpayer id that is equally true of the distribution here to reflect the foregoing an appropriate order of dismissal and decision will be entered
